Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 16311302 (filed 12/19/2018, and abandoned), which is a national stage entry of PCT/JP2017/029219 (international filing date: 08/10/2017) that claims foreign priority to an application of China 201610659873.2 (filed 08/11/2016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 20170289869 A1, hereinafter Nogami), in view of Dinan; Esmael Hejazi. (US 20170359808 A1, hereinafter Dinan).

Regarding claim 1, Nogami teaches a base station comprising (in general, see para. 132-145 for disclosure in view base station, and para. 146-156 for disclosure in view of user equipment):
a receiver that receives an uplink signal in a occupancy time initiated by a terminal performing channel listening based on a first listening type (see at least para. 154, e.g. UE 102 performs Category 4 LBT with eNB 160); and 
a processor that, when transmitting a downlink signal in the occupancy time, performs the channel listening based on a second listening type with which channel access is less difficult than channel access with the first listening type (see at least para. 144 in view of para. 133, e.g. eNB 160 performs Category 2 LBT).
Nogami differs from the claim, in that, it does not specifically disclose channel occupancy time, which is well known in the art and commonly used for effectively optimizing network efficiency.
Dinan, for example, from the similar field of endeavor, teaches similar or known mechanism of channel occupancy time (see at least para. 157, e.g. the use of maximum channel occupancy time (MCOT)); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Dinan into the apparatus of Nogami for effectively optimizing network efficiency.

Regarding claim 2, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 2 performs reverse procedures of those of claim 1; more specifically, it would be a terminal of claim 2 that performs the reverse receiving from and transmitting to a base station of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claim 3, this claim is rejected for the same reasoning as claim 1 except this claim is in method claim format.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465